                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:20-cv-480-BO

FLORINDA BUTLER,                               )
                                               )
       Plaintiff,                              )
                                               )
V.                                             )                       ORDER
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
       Defendant.                              )



       This cause is before the Court on defendant' s motion to dismiss for fai lure to state a claim

and motion to stay discovery pending ruling on defendant's motion to dismiss. For the reasons

discussed below, the motion to dismiss for failure to state a claim is denied without prejudice and

the motion to stay is dismissed as moot.

                                           BACKGROUND

       Plaintiff brings this Federal Tort Claim Act (FTCA) action after falling on the steps outside

of the Veteran's Administration (VA) in Fayetteville, North Carolina. On January 2, 2018 , plaintiff

entered the VA Hospital at 2300 Ramsey Street in Fayetteville, North Carolina through the side

entrance. DE 1 at~ 10. When plaintiff exited the front door of the faci lity, she slipped and fell on

the stairs at the front entrance and suffered a left comminuted, impacted intra-articular distal radial

fracture and injury to her face, among other injuries. Id. at~~ 11 - 12.

       At all relevant times, the VA Hospital and the area where plaintiff fell were under the

exclusive control of the United States Department of Veterans Affairs. Id. at~ 13. At the time of

plaintiffs fall, the VA had recently replaced the concrete stairs at the front entrance with new

slate/tile-surfaced stairs. Id. at~ 14. Plaintiff did not know the stairs were slippery, and there were




          Case 5:20-cv-00480-BO Document 16 Filed 01/25/21 Page 1 of 5
no warnings about the slippery condition of the stairs. Id. at        ~   15. After her fall, plaintiff

immediately sought treatment from defendant's doctor at the VA Hospital. Id.         ~   19. The doctor

acknowledged the dangerous and slippery nature of the steps and informed plaintiff that the VA

would pay for plaintiffs medical treatment related to her fall. Id.

       Plaintiff filed this action in September 2020 alleging general negligence by the United

States by the FTCA. Plaintiff seeks relief based upon personal injuries and related damages.

Defendant has moved to dismiss plaintiffs complaint under Rule 12(b)(6) of the Federal Rules of

Civil Procedure. Plaintiff timely responded to defendant' s motion to dismiss, and the issue is ripe

for disposition.

                                           DISCUSSION

       Defendant has moved to dismiss plaintiffs complaint for fail ure to state a claim upon

which relief can be granted under Rule 12(b)( 6). When considering a motion to dismiss under Rule

12(b)(6), "the court should accept as true all well-pleaded allegations and should view the

complaint in a light most favorable to the plaintiff." Mylan Labs. , Inc. v. Matkari, 7 F.3d 1130,

1134 (4th Cir. 1993). A complaint must state a claim for relief that is facially plausible. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Facial plausibility means that the court can

"draw the reasonable inference that the defendant is liable for the misconduct alleged," as merely

reciting the elements of a cause of action with the support of conclusory statements does not

suffice. Iqbal, 556 U.S. at 678. The Court need not accept the plaintiffs legal conclusions drawn

from the facts, nor need it accept unwarranted inferences, unreasonable conclusions, or arguments.

Philips v. Pitt County Mem . Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

        Generally, the United States and its agents, acting within the scope of their official

government employment, enjoy sovereign immunity. United States v. Sherwood, 312 U.S . 584,



                                                  2

          Case 5:20-cv-00480-BO Document 16 Filed 01/25/21 Page 2 of 5
586 (1941). The Federal Tort Claims Act (FTCA) provides a limited waiver of sovereign

immunity, however, providing the exclusive remedy "for injury or loss of property ... arising or

resulting from the negligent or wrongful act or omission of any employee of the [United States]

while acting within the scope of his office or employment." 28 U.S.C. § 2679(b)(l). Under the

FTCA, the substantive law of the place where the act or omission occurred is the law that must be

applied. Cibula v. United States, 551 F.3d 316, 319 (4th Cir. 2009)(citing 28 U.S.C. § 1346(b)(1 )).

Because the acts or omissions in this case took place in North Carolina, the Court applies North

Carolina law.

       " [I]n order to prevail in a negligence action, plaintiffs must offer evidence of the essential

elements of negligence: duty, breach of duty, proximate cause, and damages. " Camalier v. Jeffries ,

340 N .C. 699, 706, 460 S.E.2d 133, 136 (N.C . 1995) (citing Lamm v. Bissette Realty, Inc., 327

N.C . 412, 395 S.E.2d 112 (N .C. 1990)). In order to prove negligence in a premises liability case,

a plaintiff must show that the defendant either " (1) negligently created the condition causing the

injury, or (2) negligently failed to correct the condition after actual or constructive notice of its

existence." Roumillat v. Simplistic Enters., Inc., 331 N .C. 57, 64, 414 S.E.2d 339, 342-43 (N .C.

1992), abrogated on other grounds by Nelson v. Freeland, 349 N .C. 615 , 507 S.E.2d 882 (N.C.

1998) (citing Hinson v. Cato 's, Inc., 271 N.C. 738 , 739, 157 S.E.2d 537,538 (N.C. 1967)).

       Plaintiff's complaint fails to show either that defendant negligently created the condition

causing the injury or that defendant negligently failed to correct the condition after actual or

constructive notice of its existence. As to the first theory, plaintiff alleges that defendant created

the condition causing the injury by claiming that defendant replaced the steps with a slate/tile

surface, but there is no allegation that defendant acted negligently. Defendant correctly argues that

the Court must infer that the stairs were negligently installed or make some other inference, such



                                                  3
          Case 5:20-cv-00480-BO Document 16 Filed 01/25/21 Page 3 of 5
as an inference that defendant's decision to rep lace the stairs was, in itself, negligent. Therefore,

plaintiff has failed to show that defendant negligently created the condition that caused plaintiff

lnJUry.

          Plaintiff also attempts to argue that defendant had actual knowledge that the stairs were

dangerous, yet failed to correct the condition. Plaintiff specifically alleges that a VA doctor at the

facility where plaintiff fell acknowledged the dangerous and slippery nature of the steps. However,

there is nothing in the complaint alleging that, because the doctor knew the stairs were slippery,

the VA itself knew the stairs were dangerous. Plaintiff does not even allege that the doctor was an

agent of defendant. Therefore, the plaintiff has failed to show the defendant, rather than just a

doctor somehow associated with defendant, had actual knowledge of the condition that injured

plaintiff.

          However, a fair reading of plaintiff's complaint, clearly puts defendant on notice of the

claim. Accordingly, and as leave to amend should be freely given, Fed. R. Civ. P. 15(a), the Court

will permit plaintiff an opportunity to amend her complaint to meet the pleading requirements.

                                           CONCLUSION

          For the reasons discussed above, defendant' s motion to dismiss for failure to state a claim

is DENIED WITHOUT PREJUDICE. [DE 10] . Plaintiff is permitted fourteen (14) days to file an

amended complaint consistent with the foregoing , should she so choose. Defendant's motion to

stay discovery pending ruling on defendant' s motion to dismiss is DISMISSED as MOOT. [DE

14].




                                                   4

             Case 5:20-cv-00480-BO Document 16 Filed 01/25/21 Page 4 of 5
SO ORDERED, this the   rJ f-'   day of January , 2021.




                                          ~A~
                                         TERRENCE W. BOYLE
                                         UNITED ST ATES DISTRICT JUDGE




                                             5
        Case 5:20-cv-00480-BO Document 16 Filed 01/25/21 Page 5 of 5
